Citation Nr: 0516952	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-27 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for C4-C6 spondylitic wedging 
with limitation of cervical motion associated with an 
anterior subluxation with post operative residuals of a right 
shoulder brachial plexus injury from November 29, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for C4-C6 
spondylitic wedging with limitation of cervical motion 
associated with an anterior subluxation with post operative 
residuals of a right shoulder brachial plexus injury 
(hereinafter "cervical disorder"), and assigned an initial 
evaluation of 10 percent.  The veteran appealed the initial 
rating.

In light of the appellant's statements to physicians, as well 
as a November 2001 private physician's statement, it appears 
that he has raised the issues of entitlement to service 
connection for a sleep disorder secondary to neck and 
shoulder pain, and entitlement to a total disability 
evaluation based upon individual unemployability.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since November 29, 2001, C4-C6 spondylitic wedging with 
limitation of cervical motion associated with an anterior 
subluxation with post operative residuals of a right shoulder 
brachial plexus injury has been manifested by no more than a 
slight limitation of cervical motion.


CONCLUSION OF LAW

Since November 29, 2001, C4-C6 spondylitic wedging with 
limitation of cervical motion associated with an anterior 
subluxation with post operative residuals of a right shoulder 
brachial plexus injury, has not met the criteria for an 
evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5240 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the RO provided notice 
regarding such matters to the veteran in a March 2002 letter.  
VAOPGCPREC 08-03; 69 Fed.Reg. 25180 (2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations addressing his cervical disorder, as recently as 
April 2004.  In the March 2002 VCAA letter, the RO asked the 
veteran to advise VA if there were any other information or 
evidence he considered relevant to his claims, and 
essentially notified him that he needed to submit all 
evidence in his possession.  In the March 2002 VCAA letter, 
an August 2003 statement of the case, and supplemental 
statements of the case issued in November 2003 and June 2004, 
VA advised the veteran what evidence VA had requested, and 
what evidence VA had received.  Therefore, the duty to notify 
the appellant of any inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evaluation for Cervical Spine Disability

The RO granted service connection for post operative 
residuals of a brachial plexus injury effective the day 
following his 1980 service separation.  In September 2002, VA 
granted service connection for ulnar neuropathy secondary to 
a right shoulder disorder.  In April 2003, the RO granted 
service connection for the cervical disability at issue.  The 
veteran appeals the 10 percent rating assigned.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  Id.  

An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that, "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appeals from the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the November 29, 2001, 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

The criteria for rating disabilities of the spine, including 
limitation of motion of the cervical spine, have changed 
during the course of this appeal.  The Board will apply the 
earlier version of the rating criteria before the effective 
date of the revised rating criteria, and will apply the 
revised version of the rating criteria beginning from the 
effective date of the revised criteria.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to September 26, 2003, limitation of motion of the 
cervical spine was rated at 10 percent if slight, 20 percent 
if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

Under the new rating criteria, effective September 26, 2003, 
cervical disorders are evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a (2004).  Under that formula, limitation of motion of 
the cervical spine is evaluated as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
cervical spine
   
.........................................................
.... 40 percent

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine
   
...................................................
.............. 30 percent

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis  
............................... 20 percent

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height  
....................................... 10 
percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation. The normal combined range of 
motion of the cervical spine is 
340 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Id.

In October 2001, F. Ray Thigpen, M.D., wrote that the veteran 
had both right shoulder and cervical disabilities.  Dr. 
Thigpen noted that the cervical spine disorder was manifested 
by exquisite tenderness of the neck, with some right sided 
hemiparesis, marked tenderness over the nerve extensions of 
C5-6.  X-rays showed arthritic changes of the cervical 
vertebrae.  In January 2002, Dr. Thigpen stated that the 
right shoulder and cervical spine disorders limited the 
veteran in activities due to daily unremitting pain.  Any 
aggressive range of motion or movement of the right shoulder 
and cervical spine was reportedly very limiting.  VA 
outpatient treatment notes from 2001 reflect that the veteran 
received medication for pain in his neck and right shoulder.

On VA medical examination in March 2002, the veteran reported 
that he was employed as a construction worker.  He indicated 
that pain in his right shoulder and his neck impaired him in 
performing required tasks at work, chores and other 
activities at home.  The disorder reportedly caused sleep 
problems.  The examining physician noted tenderness to 
palpation over the cervical spine.  The range of cervical 
motion was 65 degrees of flexion, 35 degrees of extension, 40 
degrees of lateral flexion to each side, and 60 degrees of 
rotation to each side.  The veteran reported pain with all 
motions, greatest with left flexion.  X-ray studies of the 
cervical spine were negative.  The examiner opined that the 
veteran did have spondylitic wedging of C4-C5 and C5-C6, 
without spinal stenosis or disc herniation based on a June 
1997 MRI.

In October 2003, Dr. Thigpen wrote that the veteran had 
moderately severe limitation of motion of the cervical spine.

On VA examination in April 2004, the veteran reported 
constant neck pain which increased with activity.  He stated 
that his neck pain caused him difficulty performing tasks 
involving lifting, pulling, or pushing.  He related that he 
lost about a day each week from work because of his neck, 
shoulder, and arm problems, but denied a history of physician 
prescribed bed rest.  Physical examination revealed normal 
posture.  The ranges of motion of the cervical spine were to 
45 degrees of flexion, 45 degrees of extension, 45 degrees of 
lateral flexion to each side, and 80 degrees of rotation to 
each side.  There was pain on the right side of the neck with 
maximum flexion.  The range of motion was limited by pain, 
even though a maximum range of motion was met.  There was no 
muscle spasm or evidence of an intervertebral disc syndrome 
with nerve involvement.  There was no evidence of fatigue, 
weakness, lack or endurance, or incoordination.

X-ray studies in April 2004 revealed normal findings.  

The examinations noted above have not shown more than slight 
limitation of the veteran's cervical spine, even when pain on 
motion is taken into account.  He does not have limitation of 
motion that meets the criteria for a rating in excess of 10 
percent under either the earlier rating criteria or the 
revised criteria.  Thus, an increase above the assigned 
10 percent rating is not warranted.  The examination findings 
do not support an increased rating for any period, so there 
is no need to assign staged ratings.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as a marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his cervical spine disability.  The veteran has reported 
problems performing work tasks and time lost from work due to 
his multiple service connected disorders, however, the 
evidence does not show that his cervical spine disorder alone 
interferes with employment to a marked degree.  The Board 
finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical.  
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Since November 29, 2001, the veteran's C4-C6 spondylitic 
wedging with limitation of cervical motion associated with an 
anterior subluxation with post operative residuals of a right 
shoulder brachial plexus injury has not warranted an 
evaluation in excess of 10 percent.  The claim is denied


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


